internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-155183-01 date date legend date taxpayer trust son daughter x date child child child date accounting firm date attorney accountant dear this is in response to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under plr-155183-01 sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established trust an irrevocable_trust for the benefit of taxpayer son and daughter item of trust instrument provides that the trustee shall pay all of the net_income from the trust to taxpayer in convenient installments but not less frequently than quarterly for a period of years from date the trustee shall make no other_payments of trust income or principal to any person during this time item provides that after years from date the trustee shall cease making any payments to taxpayer except for accrued but undistributed_income which shall be distributed to taxpayer as soon as practical and taxpayer shall have no further right or interest in the trust the trustee shall then divide the trust property into two equal shares one share shall be distributed outright to son and the other share shall be distributed outright to daughter should either child die prior to receiving his or her share of the trust such child’s share shall be distributed per stirpes among such child’s then living descendants if any if such child should have no descendants then living then his or her share shall be distributed to taxpayer’s other child or his or her descendants on date taxpayer transferred marketable_securities with an aggregate value of dollar_figurex to trust taxpayer timely reported these gifts on a form_709 united_states gift and generation-skipping_transfer_tax return no allocation of taxpayer’s generation-skipping_transfer_tax_exemption was made on the return and no allocation if made would have been effective until the close of the estate_tax_inclusion_period daughter died on date prior to the termination of trust survived by child child and child upon termination of trust on date the portion of trust intended for daughter was distributed per stirpes to daughter’s children taxpayer’s grandchildren taxpayer engaged accounting firm to prepare her income_tax return for the tax_year as well as the final tax_return for trust which terminated in since taxpayer had not made any taxable_gifts in and accounting firm was unaware of daughter’s death accounting firm did not prepare a gift_tax_return for therefore accounting firm did not advise taxpayer of the need to allocate her gst_exemption to trust at the time trust terminated on date taxpayer engaged attorney to review her estate plan attorney discovered that the termination of trust in resulted in a taxable_termination for gst tax purposes attorney advised son as taxpayer’s fiduciary that a form_709 should have been filed for allocating taxpayer’s gst_exemption to trust son plr-155183-01 contacted accountant to determine the status of taxpayer’s gift_tax_return accountant informed son that taxpayer had not filed a gift_tax_return for and that no extension for filing a gift_tax_return had been requested you have requested an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s gst_exemption to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides generally that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period and the value of such property shall be determined under sec_2642 sec_2642 provides that in the case of any property to which sec_2642 applies the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 or its value as of the close of the estate_tax_inclusion_period or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary plr-155183-01 sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor sec_26_2632-1 provides in part that where an allocation has not been made prior to the termination of the estate_tax_inclusion_period an allocation is effective at the termination of the estate_tax_inclusion_period during the transferor’s lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the estate_tax_inclusion_period terminates timely etip return as amended by sec_536 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra publaw_107_16 and applicable to transfers subject_to the estate or gift_tax made after date sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed_allocation to certain lifetime direct skips or sec_2632 deemed_allocation to certain lifetime transfers to gst trusts -- a the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time plr-155183-01 for making the allocation shall be treated as if not expressly prescribed by statute sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 see notice_2001_50 2001_34_irb_189 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfers to trust the allocation once made will be effective as of date the time of the close of the estate_tax_inclusion_period and for purposes of determining the inclusion_ratio the value of trust on date shall be considered the value of the transfers to the trust the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-155183-01 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
